EXAMINER COMMENT
Examiner’s Comment
This corrected allowability notice is written to correct a typographical error in the Examiner’s Amendment contained in the Quayle Action dated 08/04/21. 
Examiner’s Amendment

The Examiner’s amendment contained in the Quayle Action dated 08/04/21 will be applied as written in that Quayle Action except for the amended claim language pertaining to “claim 1”. That is, the examiner’s amendment pertaining to “claim 1” included in the Quayle Action dated 08/04/21 will not be applied.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by Benjamin Armitage on 07/27/21.
Replace claim 15 with the following:
A filler assembly for filling a cable gland with curable liquid material, the assembly comprising:
(a) a dispenser apparatus for curable liquid material, the apparatus comprising:
a body defining at least one first chamber accommodating a first component of a curable liquid material, and at least one second chamber accommodating a second component of said curable liquid material, wherein mixing of said first and second components initiates curing of said curable liquid material; and

(b) at least one seal having a sealing element forming an interstice whereby the interstice of the seal element is configured to open for passing around and engaging the cable while in use to provide a barrier to passage of said curable liquid material along said cores.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/RG/
Examiner, Art Unit 3754

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/15/2021